Citation Nr: 1452896	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-15 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral feet as a residual of a cold injury.

2.  Entitlement to service connection for residuals of a cold injury to the bilateral feet, other than peripheral neuropathy. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2013, the Veteran presented sworn testimony during a video conference hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for residuals of a cold injury of the feet, other than peripheral neuropathy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral feet is likely the result of his active service.


CONCLUSION OF LAW

Peripheral neuropathy of the bilateral feet was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim for service connection is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's post-service treatment records reflect that he has been diagnosed with peripheral neuropathy of the bilateral feet.  See VA examination report, March 2010.  His service treatment records show complaints of bilateral foot numbness following service in Alaska and a possible frostbite injury.  

The Veteran was afforded a VA examination in March 2010.  The examiner concluded that it was at least as likely as not that the Veteran's current peripheral neuropathy of the bilateral feet is a residual of his in-service cold injury.  There is no medical evidence of record to contradict this positive nexus opinion.  

In light of the current diagnosis, in-service injury, positive nexus opinion, and lack of evidence to contradict this opinion, the Board finds that service connection is warranted.  The Veteran's claim for service connection for peripheral neuropathy of the bilateral feet is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral feet is granted.



REMAND

Although the Board has granted service connection for peripheral neuropathy as a residual of the Veteran's in-service cold injury to the feet, he has claimed additional residuals of the cold injury, including a skin disorder of the feet.  He was afforded a VA examination in March 2010 at which time the examiner referenced a July 2004 cold injury VA examination.  However, there is no such examination report has been associated with the claims file.  The Veteran also identified outstanding private and VA treatment records at his June 2013 hearing.   The case must be remanded to obtain and associate the VA examination report, as well as any other outstanding VA treatment records, with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding treatment records from the Dallas VAMC, as well as any other VA facilities identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Board is particularly interested in the July 2004 VA cold injury examination performed at the Dallas VAMC and any records from the Veteran's first trip to the Dallas VAMC in 2000.

2.  Ask the Veteran to provide a signed release of information (VA Form 21-4142) for treatment records from Cedars-Sinai Hospital, Presbyterian Hospital in Dallas, and any other facility where he has received treatment for his claimed cold injury residuals.  If the Veteran returns completed release(s) of information, the AOJ should attempt to obtain these records and associate them with the claims file.  

3.  After completing the above actions and any other development deemed necessary, the Veteran's claim for service connection for residuals of a cold injury to the bilateral feet, other than peripheral neuropathy, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


